April 21, 2011 Dreyfus Premier Short Intermediate Municipal Bond Fund - Dreyfus Short-Intermediate Municipal bond Fund Supplement to Prospectus dated August 1, 2010 The following information supersedes and replaces any contrary information contained in the sections of the fund’s prospectuses entitled “Fund Summary - Portfolio Management” and “Fund Details - Management”: The fund’s primary portfolio managers are James Welch and Thomas Casey, positions they have held since November 2009 and April 2011, respectively. Mr. Welch is a portfolio manager for Standish Mellon Asset Management Company LLC (Standish), an affiliate of The Dreyfus Corporation (Dreyfus), where he has been employed since April 2009. Mr. Welch is a portfolio manager for a number of national and state-specific municipal bond funds managed by Dreyfus, where he has been employed since October 2001. Mr. Casey is a senior portfolio manager for tax sensitive strategies at Standish, where he has been employed since 1993. Mr.
